[Cite as State ex rel. Spoonamore v. Wayne Co. Bd. of Elections, 2017-Ohio-2915.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO, ex rel. STEPHEN                             C.A. Nos.        16AP0036
SPOONAMORE                                                                  16AP0038

        Appellee

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
WAYNE COUNTY BOARD OF                                      COURT OF COMMON PLEAS
ELECTIONS, et al.                                          COUNTY OF WAYNE, OHIO
                                                           CASE No.   2016 CVC-A 000220
        Appellants

                                 DECISION AND JOURNAL ENTRY

Dated: May 22, 2017



        TEODOSIO, Judge.

        {¶1}     Appellants, the Wayne County Board of Elections and Ohio Secretary of State

Jon Husted, appeal from the order of the Wayne County Court of Common Pleas finding that the

appellants abused their discretion in rejecting the independent candidacy of the Appellee,

Stephen Spoonamore. We dismiss this appeal as moot.

                                                      I.

        {¶2}     In March 2016, Stephen Spoonamore filed a statement of candidacy and

nominating petitions seeking to run for State Representative as an independent candidate in the

November 2016 general election. The Wayne County Board of Elections held a hearing to

determine whether Mr. Spoonamore was unaffiliated with any of Ohio’s political parties and

eligible to run as an independent candidate, the primary issue being whether voting in the

Democratic primary election disqualified him from running as an independent in the subsequent
                                                2


general election. The four-member vote was split, and submitted to the Secretary of State for

decision, with the Secretary voting to reject Mr. Spoonamore’s independent candidacy. In May

2016, Mr. Spoonamore filed a mandamus action in the Wayne County Court of Common Pleas,

seeking an order for the Board of Elections to certify his petition and place his name on the

ballot. In June 2016, the court ruled in favor of Mr. Spoonamore, and ordered the Board to

accept his petition for candidacy. This appeal followed.

                                               II.

                        WAYNE COUNTY BOARD OF ELECTIONS
                             ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION BY GRANTING RELATOR’S WRIT OF MANDAMUS
       ORDERING THE WAYNE COUNTY BOARD OF ELECTIONS TO CERTFY
       RELATOR’S NOMINATING PETITIONS AND PLACE RELATOR’S NAME
       ON THE NOVEMBER 8, 2016[,] GENERAL ELECTION BALLOT AS AN
       INDEPENDENT CANDIDATE FOR THE OFFICE OF STATE
       REPRESENTATIVE OF THE 1ST DISTRICT OF OHIO.

                           SECRETARY OF STATE JON HUSTED
                              ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED IN FINDING THAT THE SECRETARY OF
       STATE ABUSED HIS DISCRETION BY BREAKING A TIE VOTE IN
       FAVOR OF REJECTING CERTIFICATION OF STEPHEN SPOONAMORE’S
       PETITION FOR INDEPENDENT CANDIDACY.

                           SECRETARY OF STATE JON HUSTED
                             ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED IN EXERCISING JURISDICTION OVER MR.
       SPOONAMORE’S CLAIMS AGAINST THE SECRETARY OF STATE.

       {¶3}   As a general rule, courts will not resolve issues which are moot. Miner v. Witt

(1910), 82 Ohio St. 237, syllabus. “The doctrine of mootness is rooted both in the ‘case’ or

‘controversy’ language of Section 2, Article III[,] of the United States Constitution and in the
                                                3


general notion of judicial restraint.” (Citations omitted.) James A. Keller, Inc. v. Flaherty, 74

Ohio App.3d 788, 791 (10th Dist.1991).

       The duty of this court, as of every other judicial tribunal, is to decide actual
       controversies by a judgment which can be carried into effect, and not to give
       opinions upon moot questions or abstract propositions, or to declare principles or
       rules of law which cannot affect the matter in issue in the case before it. It
       necessarily follows that when, pending an appeal from the judgment of a lower
       court, and without any fault of the [appellee], an event occurs which renders it
       impossible for this court, if it should decide the case in favor of the [appellants],
       to grant [them] any effectual relief whatever, the court will not proceed to a
       formal judgment, but will dismiss the appeal. And such a fact, when not
       appearing on the record, may be proved by extrinsic evidence.

Frank Novak Sons, Inc. v. Avon Lake Bd. of Edn., 9th Dist. No. 01CA007835, 2001 WL

1545505, *1 (Dec. 5, 2001), quoting Miner v. Witt, 82 Ohio St. 237, 238 (1910).

       {¶4}    There are, however, exceptions to the mootness doctrine. An appellate court may

consider a moot appeal where it finds that the issues raised are capable of repetition yet evade

review. State ex rel. Bona v. Village of Orange, 85 Ohio St.3d 18, 21 (1999). “This exception

applies when the challenged action is too short in duration to be fully litigated before its

cessation or expiration, and there is a reasonable expectation that the same complaining party

will be subject to the same action again.” State ex rel. Dispatch Printing Co. v. Louden, 91 Ohio

St.3d 61, 64 (2001). In addition, a court may consider the appeal if the appeal concerns a matter

of public or great general interest. In re Appeal of Suspension of Huffer from Circleville High

School, 47 Ohio St.3d 12, 14 (1989).

       {¶5}    There is no remedy this Court could grant that would affect the matter at issue

before us, nor can we enter a judgment that can be carried into effect concerning the petition for

candidacy. Because this appeal involves the submission of Mr. Spoonamore’s name for the

ballot of the November 2016 election, and that election has now passed, this appeal is moot. See

State ex rel. Santora v. Bd. of Elections of Cuyahoga Cty., 174 Ohio St. 11, 12 (1962). This
                                                 4


makes an order reversing or affirming the decision of the trial court a vain act. “Mandamus will

not be ordered if the result is to mandate a vain act.” State ex rel. Sawyer v. O’Connor, 54 Ohio

St.2d 380, 383, (1978).

       {¶6}    Accordingly, we conclude that the issue before us is moot. We also conclude that

neither of the exceptions to the doctrine of mootness applies. This is not an issue subject to

repetition, nor is it one that concerns a matter of public or great general interest.       “This

conclusion comports with the general rule that ‘election cases are moot where the relief sought is

to have a name or an issue placed on the ballot and the election was held before the case could be

decided.’” State ex rel. Bona v. Orange, 85 Ohio St.3d 18, 21 (1999), quoting In re Protest Filed

by Citizens for the Merit Selection of Judges, Inc., 49 Ohio St.3d 102, 103 (1990).

                                                III.

       {¶7}    This appeal is dismissed as moot.

                                                                                Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT
                                        5




HENSAL, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER and ANDREA D.
UHLER, Assistant Prosecuting Attorneys, for Appellant.

MICHAEL DEWINE, Attorney General, and NICHOLE M. KOPPITCH and SARAH E.
PIERCE, Associate Assistant Attorneys General, for Appellant.

STEPHEN SPOONAMORE, pro se, Appellee.